PER CURIAM.
We reverse and remand for an evidentiary hearing on the issue of personal jurisdiction over the appellants. We agree with appellants that the trial court erred in determining the issue of personal jurisdiction on the basis of conflicting affidavits. While the pleadings allege the actual commission of tortious acts in Florida, the appellants’ affidavits deny any such activity in Florida. The appellees filed an affidavit conflicting with the appellants’ affidavits. To resolve the factual dispute the trial court should conduct an evidentiary hearing. See Venetian Salami Co. v. Parthenais, 554 So.2d 499 (Fla.1989).
ANSTEAD, HERSEY and FARMER, JJ., concur.